Case 1:18-cv-01375-PLM-RSK ECF No. 11 filed 06/11/20 PageID.1238 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT EARL GEE, #452903,                    )
                       Petitioner,           )
                                             )      No. 1:18-cv-1375
-v-                                          )
                                             )      Honorable Paul L. Maloney
CONNIE HORTON,                               )
                         Respondent.         )
                                             )

                                     JUDGMENT

      The Court has denied the habeas petition and resolved all pending claims in this

lawsuit. As required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT

ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: June 11, 2020                                     /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
